Claims 1-6, 18-22, 31, 34-37 and 58 are pending in this application.
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
This office action is a response to applicant’s information disclosure statement submitted 23 February 2022.  This application is a 371 of PCT/US14/26842 filed 03/13/2014, which claims the benefit of 61/794,842 filed 03/15/2013. The parent application 61/794,842 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-6, 18-22, 31, 34-37 and 58 of this application. 

Reasons for Allowance
Applicant's information disclosure statement filed 23 February 2022 has been fully considered. The claimed method of purifying a ribonucleic acid transcript is not rendered obvious by the teachings of the reference cited in the IDS filed 23 February 2022. 
Accordingly, applicant’s information disclosure statement filed 23 February 2022 is not seen to form the basis for any new grounds of rejection.  Therefore, pending claims 1-6, 18-22, 31, 34-37 and 58 are allowed for the reasons previously of record in the notice of allowance mailed 03 December 2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623